DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on October 28, 2018. It is noted, however, that applicant has not filed a certified copy of the Swedish Application No. 1851344-0 as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed August 12, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The examiner notes that all (seven) Foreign references have been lined through and therefore not considered.



Claim Objections
The objection to Claim 10 for the limitations “prior to determining an area of interest in the image, defining a region of interest of the image;” is withdrawn in light of the amendment to at least Claim 10.



Allowable Subject Matter
Claims 1 – 5, 7, 10 – 14, 17 – 19 and 21 – 26 (renumbered 1 – 20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Publicover et al. (U.S. PG Pub 2015/0326570) teach a method for detecting a shadow (Figure 2, Element 240) in an image (Element 200) of an eye region of a user wearing a Head Mounted Device, HMD (Figure 5, Element 600), comprising: obtaining, from a camera (Element 125) of the HMD (Element 600), an image (Element 200) of the eye region of the user wearing the HMD (Element 600); determining an area of interest (Elements 110 - 250) in the image (Element 200), the area of interest (Elements 110 - 250) comprising a plurality of subareas (Elements 110 - 250); wherein the plurality of subareas (Elements 110 - 250) includes a first subarea (Element 115) that contains a pupil (Element 145) of the user and a second subarea (Element 240) that does not (Seen in Figure 2) contain the pupil (Element 145) of the user; determining a first brightness level (Element Less Dark) for the first subarea (Element 115); determining a second brightness level (Element Obscuring Darkness) for the second subarea (Element 240); comparing (Elements 220 – 230) the first brightness level (Element Less Dark) with the second brightness level (Element Obscuring Darkness); and when the difference between the first brightness level (Element Less Dark) and second brightness level (Element Obscuring Darkness) is greater than a predetermined threshold (Elements 220 – 230), selectively generating a signal indicating (Element 340) a shadow (Element 240).
Curatu et al. (U.S. Patent No. 7,522,344) teach wherein the comparing comprises subtracting the first brightness level from the second brightness level (Column 5, Lines 38 – 57).
However, the prior art of record fails to disclose at least “determining an area of interest in the image, wherein the area of interest comprises a plurality of columns of pixels corresponding to an area in the image in which an entire eye of the user is located; determining a first subarea within the area of interest, the first subarea comprising a first set of the columns of pixels having a first brightness level, wherein the first brightness level is calculated as a sum of pixel intensity values in the first set of the columns of pixels; determining a second subarea within the area of interest, the second subarea comprising a second set of the columns of pixels having a second brightness level, wherein the second brightness level is calculated as a sum of pixel intensity values in the second set of the columns of pixels; comparing the first brightness level with the second brightness level; and when the difference between the first brightness level and second brightness level is greater than a predetermined threshold, generating a signal indicating a presence of a shadow” in combination with the other limitations of Claim 1 (Or the like of Claims 12 and 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Publicover et al. (U.S. PG Pub 2011/0211056); Narikawa et al. (U.S. PG Pub 2014/0253512); Sugden et al. (U.S. PG Pub 2015/0035832); Benesh et al. (U.S. PG Pub 2017/0343809); and Ishihara et al. (U.S. PG Pub 2018/0101223) disclose inventions that are similar to the instant invention and/or parts of the instant invention.
Wallace (U.S. Patent No. 5,739,913) discloses summing pixel column intensity.
Saito (U.S. PG Pub 2009/0184845) discloses calculating average pixel brightness for columns to determine shadows.  
Seo et al. (U.S. PG Pub 2016/0034019) discloses finding a difference in brightness of columns between frames (Paragraph 48).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625